    

 

| UNJTED STATES BANKRUPTCY COURT
L DISTRICT OF NEW JERSEY

| Caption in Comptinncewith DANG. LBTE 9004-1 (i.

| Sadek and: Cooper Law ‘Offices

1 be: Falinit Street, Suite 507
| Philadelphia, PA 19107
| (215) 545-0008

  
  

 

| Herbert K. Woiiack |

Chapler:

Le Deo ie

 

dade

 

 

 

NOTICE OF SUBSTIEUTION OF ATTORNEY

Under DIN. LER 90102, theandersigned uofifies:the Court that un, Brad J, Sac

 

Will be substituied-as anoiney of record for

 

Herbert Womack Debtor _in this
case, *

Date:

 

 

 

 

Pater Oetobert4, 2020

 

 

“en dV

 

  

cols name-and rlein the cage must hi clearly stated, Mor example, ABC Company creditor, or John

® under DIN. LAR 9010:2(), wiles. dnettion PaO} ié sulistiqilied, af aflomey-iiay not withdraean appearance
‘except by wotion,.
